Title: To Thomas Jefferson from John Page, [1 February 1781]
From: Page, John
To: Jefferson, Thomas



Dear Sir
[1 February 1781]

As I think it of Consequence that the Gentleman recommended should as speedily as possible receive his Commission, I have inclosed it by the first Conveyance I could procure. I think it proper to add that he served as a Captain in the Continental Army with Credit, and is esteemed as an excellent Officer, and was recommended by a full Court amongst whom was every field officer. I have not time to add more than that I am yrs. sincerely,

John Page

